UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4594


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

BOBBY EUGENE CREWS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cr-00019-BO-1)


Submitted:   April 28, 2014                        Decided:   May 7, 2014


Before KEENAN    and   WYNN,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby Eugene Crews was confined at the Federal Prison

Camp at Butner, North Carolina.                On October 11, 2012 while Crews

was part of an afternoon landscaping crew, he walked away from

the camp and into the nearby woods.                    He was discovered missing

and placed on escape status.               On October 19, 2012, Crews was

apprehended near Greensboro, North Carolina.                     Crews pled guilty

to escape from federal custody and was sentenced to a term of

twelve months’ imprisonment, to run consecutive to the sentence

he   was   serving    at     the   time   of    his    escape.         Crews   appeals,

arguing    that   the      district   court      erred     by    not     reducing   his

offense     level       under      U.S.    Sentencing           Guidelines      Manual

§ 2P1.1(b)(3),       which    provides    for     a    four-level       reduction   for

escape from a non-secure community corrections center or similar

facility.    We affirm.

            We review the application of the Sentencing Guidelines

de novo.      United States v. Sarno, 24 F.3d 618, 623 (4th Cir.

1994); United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir.

1989).      Under     the     two-pronged       test    adopted     in    Sarno,    the

§ 2P1.1(b)(3) reduction applies if: (1) the escape is from a

non-secure facility; and (2) the non-secure facility is “similar

to a community corrections center, community treatment center or

half-way house.” 24 F.3d at 623.



                                          2
            Crews     does      not   qualify         for    a     reduction      under

§ 2P1.1(b)(3)       because     a   prison     camp    is    not      “similar    to    a

community    corrections        center,    community        treatment        center    or

half-way house.”       Id. at 623 & n.4 (citing cases).                  Accordingly,

the district court properly denied the reduction.

            For     these     reasons,    we    affirm       Crews’      twelve-month

sentence.    We dispense with oral argument because the facts and

legal   contentions       are   adequately      presented        in    the    materials

before this       Court   and   argument      would    not   aid      the    decisional

process.



                                                                               AFFIRMED




                                          3